DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments, Remarks
Applicant is thanked for their August 1, 2022 response to the April 1, 2022 Office Action.  In particular, Applicant is thanked for amending the specification and thereby rendering the Drawing Objection moot.  Similarly, Applicant is thanked for amending claims 5 and 6 such that the 35 USC §112(b) rejection has been withdrawn.

In response to the 35 USC §103 rejections in view of Yang (US 10,001,288), Deng et al (US 2020/0340682), Borowski (US 7,959,419) and Lee (KR 200492734), Applicant remarks that “Other than the Yang reference, none of Deng, Borowski and Lee are directed to a window mounted fan. Hence, the latter references are non-analogous art.”
The examiner respectfully notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the ventilation based prior art is pertinent to the particular problem with which the applicant was concerned: Deng (a ventilating fan mounting that that facilitates detaching the fan), Borowski et al (a ventilation fan mounting that completes an electrical connection once rotatably assembled), and Lee (a multifunction blower comprising a locking/securing unit that prevents the blower from detaching from the shaft).
In response to the 35 USC §103 rejections in view of Yang (US 10,001,288), Deng et al (US 2020/0340682), Borowski (US 7,959,419) and Lee (KR 200492734), Applicant remarks that “independent claims 1 and 7 (have been amended) to more specifically define the recited 'securing unit', namely: "a securing unit threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft, wherein the securing unit can be further secured on the shaft through a locking unit that comprises a slidable member having two connected first and second openings, with the first opening slightly larger than the first opening, wherein the shaft extends through the first opening in the slidable member, and the slidable member is moved to engage the smaller second opening with the shaft thereby securing the securing unit on the shaft". Support is found in the original specification including drawings, e.g., at [0009] and [0038], and Figs. 6 and 7. ..None of the cited references, taken alone or in combination, disclose a structure corresponding to the structure of the recited 'securing unit'.
The examiner respectfully agrees with Applicant’s characterization of the prior art. Accordingly,  Applicant's amendment has necessitated the new ground(s) of rejection, below.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 12, and Claims 7, 8, 13, 15 and 171 are rejected under 35 U.S.C. §103 as being unpatentable over Carrick (US 2,553,172) in view of Bulova (US 2003/0188520), in view of Ito et al (CN103228927).
In re Claim 1, Carrick discloses a window fan (figs 1 – 6) comprising:
 a control panel (switch (81)) and a main body (7) that includes at least a receiving space (27) for a fan unit (63) (col 3, lns 17 – 25); 
a shaft (figs 2, 6: (61)) extending from substantially a center position (fig 1, at (59)) of the receiving space inserting into a through hole of the fan unit (63) (col 3, lns 42 - 43) to enable the fan unit to rotate in the receiving space around the shaft; 

    PNG
    media_image1.png
    469
    455
    media_image1.png
    Greyscale

a securing unit engaged with the shaft to prevent the fan unit from detaching from the shaft, and 
a front fan cover (33) and a rear fan cover (67) to protect the fan unit inside the receiving space (27)
Carrick is silent as to whether the securing unit is threadedly engaged with the shaft, and 
Carrick lacks: wherein the securing unit can be further secured on the shaft through a locking unit that comprises a slidable member having two connected first and second openings, with the first opening slightly larger than the first opening, wherein the shaft extends through the first opening in the slidable member, and the slidable member is moved to engage the smaller second opening with the shaft thereby securing the securing unit on the shaft.
Bulova teaches a ventilation fan (fig 10a), comprising:
a main body (70) that includes at least a receiving space for a fan unit (15/); 
a shaft (74) [0049] extending from substantially a center position of the receiving space inserting into a through hole (apparent, fig 10a) of the fan unit (63) (col 3, lns 42 - 43) to enable the fan unit to rotate in the receiving space around the shaft; 
a securing unit (fig 10a: (15’)) threadedly engaged [0029] with the shaft to prevent the fan unit from detaching from the shaft, and
a front fan cover (17’) and a rear fan cover (17’) to protect the fan unit (15) inside the receiving space [0029]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carrick, as taught by Bulova, such that the securing unit is threadedly engaged with the shaft, for the benefit of removing and cleaning the fan blades and thereby improving indoor air quality.
Ito et al teaches a ventilation apparatus (embodiment 4)2 comprising:
a fan unit (fig 1: (2)) 
a shaft (4) extending from substantially a center position of the fan unit inserting into a through hole (10a)
the shaft (4)  comprising a threaded portion (figs 1, 20 – 23  (4a))
a securing unit (figs 20 – 23:(51) embodiment 43) threadedly engaged (via (12a, 13a)) with the shaft to prevent the fan unit from detaching from the shaft, wherein
the securing unit (51) can be further secured on the shaft through a locking unit (41) that comprises a slidable member (23) having two connected first (fig 23) and second openings (fig 22), with the first opening slightly larger than the first opening, wherein 
the shaft (4) extends through the first opening in the slidable member (23), and the slidable member is moved to engage the smaller second opening with the shaft thereby securing the securing unit on the shaft, 
and wherein
the securing unit (51) has a threaded (12a, 13a) through hole (10a) that can be threadedly engaged with the shaft ((4) at (4a)) to rotate down to tighten the securing unit on the shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ito et al, such that the securing unit can be further secured on the shaft through a locking unit that comprises a slidable member having two connected first and second openings, with the first opening slightly larger than the first opening, wherein the shaft extends through the first opening in the slidable member, and the slidable member is moved to engage the smaller second opening with the shaft thereby securing the securing unit on the shaft, for the benefit of providing a “one-touch loading and unloading” device to safely retain the system in a removably locked engagement.
Claim 2 has been cancelled by Applicant
In re Claim 3, Carrick discloses wherein the front fan cover and rear fan cover can be further secured on the main body through a first locking latch (51) and a second locking latch (71), respectively.  
In re Claim 4, Carrick discloses wherein the control panel is used to control the fan unit, including wind direction (col 3, lns 42 - 52) and magnitude (on/off). 
In re Claim 9, the proposed system has been discussed (see above In re Claim 1), wherein the securing unit is disposed on top of the fan unit (Carrick (63); (col 3, lns 42 - 43), and wherein the securing unit has a threaded through hole (Carrick in view of Bulova [0029, 0049]) that can be threadedly engaged with the shaft to rotate down to tighten the securing unit on the shaft
In re Claim 12, Carrick discloses wherein the main body has a perimeter that is sized and shaped to engage and mount to a window frame (as seen in fig 1).

In re Claims 7, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
In re Claim 7, See above, In re Claim 1, wherein the proposed combination  of Carrick, in view of Bulova, in view of Ito et al discloses a method for assembling a window fan comprising the steps of:
providing a main body (Carrick figs 1 – 6: (7)) of the window fan having at least a receiving space (Carrick: (27)) for a fan unit (Carrick: (63)) and a shaft (Carrick: figs 2, 6: (61)) longitudinally extending from substantially center of the receiving space (Carrick figs 1 – 6, col 3, lns 17 - 25; 42 – 43
inserting the fan unit (Carrick: (63)) into the receiving space to enable the fan unit to rotate in the receiving space around the shaft; 
disposing a securing unit, disposed on top of the fan unit (63), and threadedly engaged (Carrick in view of Bulova [0029, 0049]) with the shaft (61) to prevent the fan unit from detaching from the shaft (Carrick in view of Bulova), wherein

    PNG
    media_image1.png
    469
    455
    media_image1.png
    Greyscale

the securing unit can be further secured on the shaft through a locking unit (Carrick, in view of Bulova, in view of Ito et al: figs 20 – 234: (41)) that comprises a slidable member (Ito et al: (23)) having two connected first (Ito et al; fig 23) and second openings (Ito et al; fig 22), with the first opening slightly larger than the first opening, wherein
the shaft (Ito et al: (4)) extends through the first opening in the slidable member (23), and the slidable member is moved to engage the smaller second opening with the shaft thereby securing the securing unit on the shaft; and 
providing a front fan cover (Carrick (33)) and a rear fan cover (Carrick (67)) to protect the fan unit inside the receiving space (Carrick (27)).
In re Claim 8, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
In re Claim 8, the proposed combination has been discussed (see above, In re Claim 3), wherein Yi teaches a method of quickly disassembling a fan (“flabellum”) by removing the front fan covers (31) and rear fan covers (33) (pg 4/26, lns 27 – 37), disengaging the securing unit from the shaft (42), and removing the fan unit from the shaft (pg 3/6, lns 44 – 45 “convenient for motor dismounting respectively, repair, can reduce bending”, pg 4/6).
In re Claim 13, the proposed method has been discussed (In re Claim 7, above), wherein the securing unit is disposed on top of the fan unit (Carrick (63); (col 3, lns 42 - 43), and wherein the securing unit has a threaded through hole (Carrick in view of Bulova [0029, 0049]) that can be threadedly engaged with the shaft to rotate down to tighten the securing unit on the shaft.  
In re Claim 15,  the proposed method has been discussed (In re Claim 7, above), wherein a control panel is provided on the main body which is used to control the fan unit, including wind direction (Carrick: col 3, lns 42 – 52) and magnitude (on/off). 
In re Claim 17, the proposed method has been discussed (In re Claim 7, above), wherein the main body has a perimeter that is sized and shaped to engage and mount to a window frame (Carrick; as seen in fig 1).

Claims 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Carrick (US 2,553,172) in view of Bulova (US 2003/0188520), in view of Ito et al (CN103228927), and further in view of Yang (US 10,001,288).
In re Claims 5 and 6, the proposed system has been discussed, but lack:
wherein the control panel can be operated through an electronic device, using an APP on a cell phone, a tablet, or a computer, via WIFI, Bluetooth or other communication schemes5.  
Yang teaches a window fan comprising:
a control panel (figs 4, 5: (114)) and a main body (101) that includes one or more receiving spaces (106a) for one or more fan units (103), a shaft (shaft of motor (103a)) extending from substantially a center position of the receiving space inserting into a hole of each fan unit to enable the fan unit to rotate around the shaft (apparent);
a front fan cover (106b) (col 6, ln 15) and a rear fan cover (107) (col 6, lns 9 – 22, lns 46 – 54) to protect each fan unit inside the receiving space; wherein
the control panel (114) is used to control each of the fan units, including wind direction, magnitude and temperature (col 4, ln 64 – col 17), wherein 
the control panel can be operated through an electronic device, using an APP on a cell phone (532), a tablet, a computer, etc. via WIFI, Bluetooth or other communication schemes (col 17, ln 65 – col 18, ln 8; col 21, lns 24 – 34) and wherein  
the control panel can be operated through an electronic device, such as an APP on a cell phone (532), a tablet, a computer, via WIFI, Bluetooth or other communication schemes. (col 17, ln 65 – col 18, ln 8; col 21, lns 24 – 34).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Yang, such that the system control panel can be operated through an electronic device, using an APP on a cell phone, a tablet, or a computer, via WIFI, Bluetooth or other communication schemes, for the benefit of  improved used satisfaction.

Claims 10, 11, 14, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Carrick (US 2,553,172) in view of Bulova (US 2003/0188520), in view of Ito et al (CN103228927), and further in view of Borowski (US 7,959,419).
In re Claims 10 and 11, the proposed system has been discussed but lacks wherein:
the front fan cover has at least one protrusion that can be pressed down into an engaging recess from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated to enable the protrusion to slide into an engaging groove connected with the engaging recess to securely dispose the front fan cover; and wherein
a safety switch electrically connected with the control panel is disposed at a bottom portion of the engaging groove and the window fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove.
Borowski et al teaches a fan assembly (figs 1 – 4: (100)) comprising:
a main body (fig 3A: (300)) that includes one or more receiving spaces (320) for one or more fan units (130), 
wherein a front fan cover (fig 2: (160)) has at least one protrusion (130) that can be pressed down into an engaging recess ((331), within (300/330)) from at a predetermined position on a periphery (321) of the receiving space (320), and the front fan cover along with the protrusion (130)  is rotated (fig 5B) (col 4, ln 28 – 32) to enable the protrusion slide into an engaging groove (332) connected with the engaging recess (331) to securely dispose the front fan cover; and 
wherein a safety switch (340) electrically connected with a control (col 6, ln 34 - 35) is disposed at a bottom portion (as seen in figs 3A, 3B, (340) is disposed at a bottom portion) of the engaging groove (332 and the fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove (col 4, lns 24 – 46).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Borowski et al, such that the system comprises wherein:
the front fan cover has at least one protrusion that can be pressed down into an engaging recess from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated to enable the protrusion slide into an engaging groove connected with the engaging recess to securely dispose the front fan cover; and 
a safety switch electrically connected with the control panel is disposed at a bottom portion of the engaging groove and the window fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove.  
for the benefit of inserting or removing the fan without damaging the device or exposing the user to danger. 

In re Claims 14 and 16, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
In re Claims 14 and 16, See above, In re Claims 10 and 11, wherein the proposed combination  of Carrick in view of Bulova, in view of Ito et al, and further in view of Borowski discloses a method for assembling a window fan comprising the steps of:
the front fan cover has at least one protrusion (Borowski: fig 2: (130)) that can be pressed down into an engaging recess (331) from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated (fig 5B) (col 4, ln 28 – 32) to enable the protrusion to slide into an engaging groove connected with the engaging recess to securely dispose the front fan cover; and wherein 
a safety switch (Borowski: fig 2: (340)) electrically connected with the control panel (col 6, ln 34 - 35) is disposed at a bottom portion of the engaging groove and the window fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove (col 4, lns 24 – 46).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Examples of such pertinent prior art includes:
Yi (CN 108218354) teaches a fan system (figs 1 – 8), comprising:
a man body (32) that includes a fan unit (5), 
a shaft (of motor (42)) extending from substantially a center position of the receiving space (within (33)) inserting into a through hole the fan unit to enable the fan unit to rotate around the shaft; 
securing unit (fig 1) threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft; and 
As shaft (42) is threaded, it is understood that the securing unit would threaded engage with the shaft.
a front fan cover (31) and a rear fan cover (33) to protect each fan unit inside the receiving space; and 
the front fan cover (31) and rear fan cover (33) can be further secured on the main body (32) through a first locking latch (313/323) and a second locking latch (“buckling connection”) the front shell and back shell alignment and then locked.
“As shown in FIG. 2-3, body 3 of shell comprises a front shell 31, middle shell 32, and back shell 33, which are orderly connected and assembled, the middle shell 32 and the back shell 33 can be buckling connection or screw connection fixed on mode. 
Song Gil-ho (KR 2011 0045206A) teaches a cover (figs 1 – 3: (1)) for an air conditioner comprising, the cover comprising:
a display unit (10), a circuit board (14), an on/off (power) switch (20) and a safety (cover) switch (30), wherein
the safety (cover) switch (30) is integrally installed with the cover (1), wherein when the cover is removed, operation of the device is stopped.
Son Chung-ha (KR 2011 0045206A) discloses a fan comprising:
a main body (fig 2: (110)) that includes one or more receiving spaces for one or more fan units (figs 2, 4: (120)), a shaft (121) inserting into a through hole (111) to enable the fan unit to rotate around the shaft; and
a front fan cover (figs 2, 5: (140)) and a rear fan cover () to protect each fan unit inside the receiving space; 
wherein the front fan cover has at least one protrusion (141) that can be pressed down into an engaging recess (131) from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated (fig 5) to enable the protrusion slide into an engaging groove (131a) connected with the engaging recess (131) to securely dispose the front fan cover; and 
“FIG. 5 is a view showing that the fan net is rotated in the case body in the blowing fan is provided with a removable fan net and a wing detachable blow vane frame according to the present invention.  As shown in FIG. 5, when the fan network 140 is rotated, as the clip coupling portion 141 of the fan network 140 is detached from the elastic clip 131 of the case body 130, the fan network in the case body 130 is removed. 140 is separated”.

    PNG
    media_image2.png
    434
    515
    media_image2.png
    Greyscale

Corwin (US 4,773,310) discloses a window fan (col 17, lns 61 – 63) comprising:
a control panel (fig1: (16)) and a main body (8) that includes one or more receiving spaces (5010, 5012) for one or more fan units (10, 12), a shaft (32) extending from substantially a center position of the receiving space inserting into a through hole (at (34)) of each fan unit to enable the fan unit to rotate around the shaft (col 6, lns 53 – 60); 
a securing unit (34) threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft (col 6, lns 60 – 63); and 
a front fan cover (61/4) and a rear fan cover (140/6) to protect each fan unit inside the receiving space; 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the claims have been examined in order of dependency, not numerical order.
        2
        3 Ito et al WO 2012026471:  please refer to pages 33/61 – 34/61 of the translation provided in the file wrapper
        4 Ito et al WO 2012026471:  please refer to pages 33/61 – 34/61 of the translation provided in the file wrapper
        5 Please note that Claim 5 depends from claim 1, and claim 6 depends from Claim 4